UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4708


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JUAN DIAZ-REBOLLAR,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:08-cr-00012-F-1)


Submitted:    June 3, 2009                  Decided:   June 16, 2009


Before WILKINSON, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Hood Hale, Jr., ROBERT H. HALE, JR. & ASSOCIATES,
Raleigh, North Carolina, for Appellant.   George E. B. Holding,
United States Attorney, Robert J. Higdon, Jr., Eric Evenson,
Assistant United States Attorneys, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Juan Diaz-Rebollar pled guilty to a single count of

illegal reentry of a previously deported felon, in violation of

8 U.S.C. § 1326(b)(2) (2006), and was sentenced to 96 months in

prison.       On appeal, Diaz-Rebollar argues that the district court

erred    by     not   permitting     him    to    allocute     before       announcing

sentence.       Our review of the sentencing transcript reveals the

district      court    invited    Diaz-Rebollar        to    allocute     before   the

imposition of his sentence.              See United States v. McClung, 483

F.3d 273, 276 (4th Cir. 2007) (allocution is the defendant’s

right to speak on his own behalf and present evidence that might

mitigate his punishment), cert. denied, 128 S. Ct. 2954 (2008).

Diaz-Rebollar         simply     chose     not   to    use     that     opportunity.

Therefore, the district court committed no error.

              Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions      are    adequately      presented     in     the    materials

before    the    court   and     argument      would   not    aid   the     decisional

process.

                                                                              AFFIRMED




                                           2